DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    JOSE MARCANO, ADELINA MARCANO, MARY MARCANO, and
             unknown spouse of JOSE MARCANO,
                        Appellants,

                                    v.

                    SUTTON FUNDING, LLC, et al.,
                            Appellees.

                              No. 4D18-1941

                          [January 24, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    David    E.    French,    Judge;   L.T.    Case    No.
502009CA015828XXXXMB.

  Jose Marcano, Delray Beach, pro se.

  Adam A. Diaz and Roy A. Diaz of SHD Legal Group, P.A., Fort
Lauderdale, for appellees.

PER CURIAM.



DAMOORGIAN, LEVINE and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.